COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 ROBERT D. MAXWELL,                            '
                                                               No. 08-14-00028-CR
                             Appellant,        '
                                                                 Appeal from the
 v.                                            '
                                                               199th District Court
 THE STATE OF TEXAS,                           '
                                                             of Collin County, Texas
                                               '
                            State.
                                               '              (TC# 199-80491-2013)



                                          ORDER

       The Court GRANTS the State=s third motion for extension of time to file the brief

until August 27, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE STATE=S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Greg Willis, the State’s Attorney, prepare the

State=s brief and forward the same to this Court on or before August 27, 2014.

       IT IS SO ORDERED this 30th day of July, 2014.



                                                    PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.